Citation Nr: 0701595	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired mental 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board remanded this case back to the RO for additional 
development in September 2003 after finding that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an acquired mental disorder.


FINDINGS OF FACT

1.  The veteran failed to establish good cause for his 
failure to report for a VA examination scheduled for November 
2004.  An earlier exam was rescheduled when appellant could 
not report secondary to a family emergency.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have an acquired 
mental disorder, including paranoid schizophrenia, in 
service; that a psychosis did not arise within the one-year 
presumptive period; and his mental disorder is not related to 
the episodes of detoxification in service or otherwise 
related to service.

3.  A personality disorder is not a disability within the 
meaning of legislation providing for compensation benefits.


CONCLUSION OF LAW

An acquired mental disorder was not incurred in service and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in June 2001.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted June 2001 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided)


II.  Factual Background

Service medical records, including in-patient clinical 
records of the veteran's treatment in Germany, show he was 
twice treated for drug abuse and alcohol detoxification in 
November 1981 and January 1982.  A November 1981 clinical 
record reflects the veteran claimed he had a "nervous 
breakdown" at age 20 before he entered service, which 
consisted mainly of anxiety, pressured speech, and hearing 
his voice spoken.  This only lasted a few hours and the 
veteran did not seek medical treatment for the incident.  A 
physician also wrote that the veteran said he would commit 
suicide when he left service.  It was noted one brother 
received a medical discharge from service for mental 
problems.  No intellectual deficit or psychotic ideation were 
noted.  The physician said the veteran's comments were often 
vague and not too convincing.  During his second 
detoxification in January 1982, records state the veteran was 
observed for psychotic symptoms.  No impairment was noted.  A 
February 1982 treatment discharge record states no mental 
disorder was noted, although there was the possibility of a 
passive-aggressive personality.  When examined for induction 
in July 1978 and again for discharge in July 1982, no 
psychiatric abnormalities were noted.  

A February 1988 private medical record in the file does show 
a diagnosis of chronic undifferentiated schizophrenia with a 
secondary histrionic personality disorder.

A January 1989 nurse's note from the local mental health 
center shows the veteran was diagnosed at the mental health 
center with a borderline personality disorder not otherwise 
specified with histrionic and explosive features.  

A February 1989 admission note from the local mental health 
center reflects no prior history of inpatient or outpatient 
psychiatric treatment episodes but for being seen by a Dr. M. 
for medications and the veteran's vague description of 
detoxification in the service.  The veteran sought medication 
for depression.  Subsequently that year a staff psychiatrist 
diagnosed the veteran with a personality disorder not 
otherwise specified with histrionic explosive features.  

A local hospital's discharge summary reflects the veteran's 
admission in April and May 1994 for recurrent symptoms of 
auditory hallucinations and symptoms of depression.  He was 
diagnosed with undifferentiated schizophrenia.  It was noted 
the veteran had been seen at the local mental health center 
for the past four years and had been taking medications for 
symptoms of depression and hallucinations.  

The veteran's May 1994 application for Social Security 
Administration (SSA) disability benefits states he became 
unable to work because of his disabling condition in October 
1989.  A November 1994 SSA disability determination found the 
veteran had paranoid schizophrenia and other psychotic 
disorders with a secondary diagnosis of personality 
disorders.  A psychiatric consultation diagnosed the veteran 
with chronic undifferentiated schizophrenia.  It was noted 
the veteran attended a mental health center for a long time, 
had improved partially, and that psychopathology seemed to be 
very remarkable.  Histrionic responses also were noted.  
Prognosis was poor.  

A November 1994 private hospital record reflects the 
veteran's admission after he made statements that he would 
kill others before committing suicide.  It was noted he 
became grossly psychotic with significant thought disorder 
when he was not on appropriate medication.  Diagnosis at 
discharge was chronic undifferentiated schizophrenia.  The 
attending physician noted that the veteran began hearing 
voices at 14 or 15 years of age, that he further deteriorated 
under the stress of service life, and had two admissions 
prior to becoming significantly disabled.  It was not 
possible to state the veteran could be employed in the next 
two years.  

An April 1999 private medical record reflects a physician's 
assessment that the veteran had a generalized anxiety 
disorder and a personality disorder not otherwise specified 
with histrionic traits.

A June 2000 private medical record reflects a certified nurse 
practitioner's revised diagnosis of the veteran.  The 
provisional diagnosis was paranoid schizophrenia reasonably 
well sealed over with current medications, a personality 
disorder not otherwise specified with histrionic and 
narcissistic traits, and some generalized anxiety.  

A private April 2001 medical note reflects that the veteran's 
paranoid schizophrenia appeared to be in remission, but his 
generalized anxiety disorder and depressive disorder not 
otherwise specified had worsening symptoms due to his 
discontinuation of medications.

In a written statement received in September 2001, the 
veteran said his illness happened in service.  He said he was 
hospitalized while stationed in Germany in 1981-82 and that 
he was discharged from service a few months later.  He said 
he did not know the nature of his illness until he went to a 
local mental health center after discharge.  

A December 2001 private hospital record reflects the 
veteran's 10-day admission to a psychiatric hospital.

In an April 2002 signed statement, the veteran said his 
paranoid schizophrenia and major depression began to manifest 
while he was on active duty when he self medicated with 
alcohol.


III.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by service.  
Even if there is no record of psychosis in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

The Court consistently has held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  This principle has 
been repeatedly reaffirmed by the Federal Circuit Court, 
which has stated, "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Personality disorders are not disabilities for which service 
connection is granted.  38 C.F.R. § 3.303.

The veteran has contended that service connection should be 
granted for paranoid schizophrenia and severe depression as 
his acquired mental disorder is related to service.  Review 
of the record shows that the veteran did not manifest an 
acquired psychiatric disorder while on active duty.  No 
medical evidence in the claims file clearly associates the 
veteran's schizophrenia with service.  He had a personality 
disorder during service, but this is not a disability for 
which compensation is paid.  38 C.F.R. § 3.303.

In an attempt to ascertain whether the veteran's mental 
disorder was at least as likely as not manifested in service, 
the Board remanded this case for the veteran to undergo an 
additional evaluation. The veteran was scheduled for two VA 
examinations, but failed to report for these examinations.

The Board notes that the veteran failed to report for a VA 
examination in April 2004 and November 2004.  In letters to 
the veteran dated in April 2004 and October 2004, the RO 
informed the veteran of the consequences of failing to report 
for a scheduled examination.  Notes in the claims file 
indicate the veteran telephoned the RO in April 2004 and 
explained his failure to report that month was based on a 
family emergency.  The claims file is silent on why the 
veteran failed to report for the November 2004 examination, 
but documents contained therein show he signed a Fed Ex 
delivery form for receipt of a VA letter scheduling him for 
the November 2004 examination.  The record contains no 
indication of the reasons for the veteran's failure to appear 
for the November 2004 VA examination.  

It is unfortunate that the veteran did not report for the 
examinations that were scheduled to help ascertain the merits 
of his claim.  In such cases, the claim for service 
connection must be based on the evidence of record and VA 
regulations provide that, as to increased ratings and claims 
to reopen, when a claimant fails to report for a scheduled 
medical examination without good cause the claim shall be 
denied.  See 38 C.F.R. § 3.655 (2006).  

The veteran did not manifest an acquired psychiatric disorder 
while he was on active duty.  A February 1982 service medical 
record failed to note the presence of a mental disorder after 
the veteran's second detoxification in three months, but did 
reflect the possibility of a passive-aggressive personality.  
Although he was diagnosed as having chronic undifferentiated 
schizophrenia within six years of his discharge, this 
disability was not related to service at that time or 
thereafter.  There is no medical evidence to support the 
veteran's contention that any of his acquired mental 
disorders are related to service, but for an attending 
physician's report in November 1994 that the veteran's 
psychiatric condition deteriorated under the stress of 
service life.  However, that physician did not have access to 
the veteran's claims file and was undoubtedly relying on the 
veteran's history of events.  Service connection may not be 
based upon speculation alone.  As there is no competent, 
probative nexus evidence that the veteran's acquired mental 
disorder is related to service, the claim must be denied.

In support of his claim, the veteran contends his alcohol 
abuse in service actually was self-medication of early 
depression symptomatology.  However, the clinical records of 
the veteran's treatment in 1981 and 1982 show no mental 
disorder and only the possibility of a passive-aggressive 
personality.  In his claim to reopen received in April 2001, 
the veteran said he began treatment for his depression and 
schizophrenia within a year of discharge from the service at 
a local mental health center.  However, records from that 
facility do not show visits by the veteran until February 
1988, more than five years after he left service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, the preponderance of 
the probative and objective medical evidence now of record 
militates against a finding that the veteran has a 
psychiatric disorder related to service or any incident 
thereof, or that the veteran developed any type of active 
psychosis within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.  Based upon the evidence of record, service 
connection for an acquired mental disorder must be denied.


ORDER

Service connection for an acquired mental disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


